DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 4 are pending. Claims 5 – 20 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (U.S. Patent No. 6,331,327 B1) in view of Hajianpour (U.S. Patent No. 7281291 B1) and Gallardo (U.S. Patent No. 2012/0272470 A1).
Regarding Independent Claim 1,  Jackson teaches a paint roller assembly (Fig. 1), comprising: a T- shaped frame assembly (100; Fig. 1) comprising a handle (grip, 114) and a frame (110), the frame comprising a first end (Annotated Fig. 1) engaged with the handle (114) and a cross-member structure  (T-shaft, 112) attached to the frame (110) opposite and substantially orthogonal (Fig. 1) to the first end (Annotated Fig. 1), the cross-member structure (112) comprising a first branch (Annotated Fig. 1) and a second branch (Annotated Fig. 1); a first paint roller cage (roller mechanism, 116; Right side), rotatably mounted on the first branch (Annotated Fig. 1) of the T-shaped frame assembly (Fig. 1); a first paint roller cover (right hand paint roller cover, 120) placed over the first paint roller cage (116) comprising and inner core (121) surrounded by a cylindrical structure (structure of roller cover, 120) of paint absorbing material (Col. 3, lines 59 – 67), the first paint roller cover comprising a first end and a second end (Fig. 1; left and right ends of 121); and a second paint roller cage (roller mechanism, 116; Left side), rotatably mounted on the second branch (Annotated Fig. 1) of the T-shaped frame assembly (Fig. 1) and a second paint roller cover (left hand roller cover, 124) placed over the second paint roller cage (116)  comprising an inner core (inner core, 124) surrounded by a cylindrical structure (structure of roller cover, 124) of paint absorbing material (Col. 3, lines 59 – 67) with a first end and a second end (Fig. 1; left and right sides of core, 124).  

    PNG
    media_image1.png
    576
    670
    media_image1.png
    Greyscale

Jackson does not teach the first paint roller inner core wherein the first end of the first paint roller cover is a flat closed end integral with the cylindrical structure of paint absorbing material and the second end is an open end and the second paint roller inner core wherein the first end of the second paint roller cover is a flat closed end integral with the cylindrical structure of paint absorbing material.
Hajianpour, however, teaches the first paint roller inner core (88; Fig. 5) wherein the first end (86) of the first paint roller cover (80) is a flat closed end integral with the cylindrical structure of paint absorbing material (Fig. 6; Col. 6, lines 19 - 26) and the second end is an open end (Fig. 3 shows the open end that a spindle and bearing extends through).

    PNG
    media_image2.png
    208
    266
    media_image2.png
    Greyscale

It would have been further obvious to one having ordinary skill in the art to modify the assembly of Jackson to further include t the first paint roller inner core wherein the first end of the first paint roller cover is a flat closed end integral with the cylindrical structure of paint absorbing material, as taught by Hajianpour, to provide a roller assembly  wherein the roller assembly can make a single pass the paint an area, thus saving time and money from multiple passes to paint a given area.
Hajianpour shows first and second paint rollers with inner cores, however, for the alternative embodiment, does not explicitly teach the second paint roller inner core wherein the first end of the second paint roller cover is a flat closed end integral with the cylindrical structure of paint absorbing material, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second paint roller with inner core, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Gallardo (embodiment of Figs. 30 - 43), further, teaches the first paint roller inner core (Annotated Fig. 35) wherein the first end of the inner core is a closed end (closed by end cap, 46/50; Annotated Fig. 35) and the second end is an open end (Annotated Fig. 35) and the second paint roller inner core (Annotated Fig. 35) wherein the first end of the inner core is a closed end (Annotated Fig. 35) and the second end is an open end (Annotated Fig. 35; Fig. 30 shows a first and second roller cover however only one cover is detailed in Fig. 35; therefore fig 35 represents both right and left covers as shown in Fig. 30).

    PNG
    media_image3.png
    470
    832
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to modify the assembly of Jackson to further include the first paint roller inner core wherein the first end of the inner core is a closed and the second end is an open end and the second paint roller inner core wherein the first end of the inner core is a closed and the second end is an open end, as taught by Gallardo, to provide a roller assembly  wherein the roller assembly can make a single pass the paint an area, thus saving time and money from multiple passes to paint a given area.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (U.S. Patent No. 6,331,327 B1) in view of Hajianpour (U.S. Patent No. 7281291 B1), Gallardo (U.S. Patent No. 2012/0272470 A1) and Piercy (U. S. Patent Publication No. 2,321,511).
Regarding Claim 2, Jackson, as modified, teaches all of the elements of claim 1 as discussed above.
Jackson does not explicitly teach the paint roller assembly further comprising a member attached at a point between the first branch and the second branch of the cross-member structure, wherein the member is a paint roller cover that is located between the first paint roller cover and the second paint roller cover.  
Piercy, however, teaches the paint roller assembly (Fig. 1) further comprising a member (space roller, 6) attached at a point between the first branch (25a) and the second branch (25b) of the cross-member structure (Fig. 2), wherein the member (6) is a paint roller cover (Fig. 1) that is located between the first (14) paint roller cover and the second (14) paint roller cover (Fig. 1).  

    PNG
    media_image4.png
    287
    354
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to modify the assembly of Jackson to further include a member attached at a point between the first branch and the second branch of the cross-member structure, wherein the member is a paint roller cover that is located between the first paint roller cover and the second paint roller cover, as taught by Piercy, to provide a roller assembly capable of extending the painting region, thus saving time and effort.
Regarding Claim 3, Jackson, as modified, teaches the paint roller assembly (Fig. 1) wherein the first paint roller cover (120) and the second paint roller cover (124) individually comprise: an inner core (121) defining a hollow cylinder (Fig. 1), the inner core (121) having a first end and a second end (Fig. 1); and an outer cover (122) comprising paint-absorbing material (Abstract), the paint-absorbing material covering an outer surface of the inner core (Fig. 1).  
Jackson does not teach an end cap, the end cap mounted to the first end of the inner core, substantially covering the first end; the paint-absorbing material covering an outer surface of the end cap.  
Gallardo, however, teaches an end cap (50), the end cap (52) mounted to the first end of the inner core (Fig. 40), substantially covering the first end (Fig. 41); the paint-absorbing material covering an outer surface of the end cap (52; Paragraph [0082]).  
It would have been obvious to one having ordinary skill in the art to modify the assembly of Jackson to further include an end cap, the end cap mounted to the first end of the inner core, substantially covering the first end; the paint-absorbing material covering an outer surface of the end cap, as taught by Gallardo, to provide a roller assembly  wherein both the first and second walls to be painted can be painted the same color and the roller to paint all the way into the corner between the two walls.
Regarding Claim 4, Jackson, as modified, teaches all of the elements of claim 3 as discussed above.
Jackson does not teach the paint roller assembly wherein the end cap defines at least one hole, wherein the at least one hole allows air to pass through the end cap, aiding in a removal of the paint roller cover from a paint roller cage.
Gallardo, however, teaches the paint roller assembly wherein the end cap (50) defines at least one hole (Fig. 36), wherein the at least one hole allows air to pass through the end cap (50), aiding in a removal of the paint roller cover (42) from a paint roller cage (44).
It would have been obvious to one having ordinary skill in the art to modify the assembly of Jackson to further include the end cap defines at least one hole, as taught by Gallardo, to provide a roller assembly wherein the end cap is easy to remove, thus saving time and effort when utilizing the different end caps for different functions.
Response to Arguments
Applicant’s arguments, filed in Pre-Appeal Brief dated April 6, 2022 with respect to rejected claims 1 – 4 under 35 U. S. C. 112(b) have been fully considered and they are persuasive; therefore the rejection has been withdrawn.
Applicant’s arguments, filed in Pre-Appeal Brief dated April 6, 2022 with respect to rejected claims 1 – 4 under 35 U. S. C. 102 and 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn, however, after further consideration, a new grounds of rejection is made in view of Hajianpour.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723